Exhibit 10.4

$650,000,000

CREDIT AGREEMENT

among

CONSOLIDATED NATURAL GAS COMPANY,

The Several Lenders from Time to Time Parties Hereto,

LEHMAN BROTHERS HOLDINGS INC.,


as Issuing Lender,



 

and

LEHMAN COMMERCIAL PAPER INC.


as Administrative Agent,



 

Dated as of August 31, 2005

Table of Contents

Page

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

1

1.1.

Definitions.

 1

1.2.

Computation of Time Periods; Other Definitional Provisions.

13

1.3.

Accounting Terms.

13

1.4.

Time.

14

SECTION 2.

LOANS

14

2.1.

Loan Commitment.

14

2.2.

Method of Borrowing for Loans.

14

2.3.

Funding of Loans.

15

2.4.

Minimum Amounts of Loans.

16

2.5.

Reductions and Increases of Loan Commitment.

16

2.6.

Loan Notes.

17

SECTION 3.

PAYMENTS

17

3.1.

Interest.

17

3.2.

Prepayments.

18

3.3.

Payment in Full at Maturity.

18

3.4.

Fees and Utilization Margin.

18

3.5.

Place and Manner of Payments.

19

3.6.

Pro Rata Treatment.

19

3.7.

Computations of Interest and Fees.

20

3.8.

Sharing of Payments.

20

3.9.

Evidence of Debt.

21

SECTION 4.

ADDITIONAL PROVISIONS REGARDING LOANS

22

4.1.

Eurodollar Loan Provisions.

22

4.2.

Capital Adequacy.

23

4.3.

Compensation.

23

4.4.

Taxes.

24

4.5.

Mitigation; Mandatory Assignment.

26

SECTION 5.

LETTERS OF CREDIT

26

5.1.

L/C Commitment.

26

5.2.

Procedure for Issuance of Letter of Credit.

27

5.3.

Fees and Other Charges.

28

5.4.

L/C Participations.

28

5.5.

Reimbursement Obligation of the Borrower.

29

5.6.

Obligations Absolute.

30

5.7.

Letter of Credit Payments.

30

5.8.

Applications.

30

SECTION 6.

CONDITIONS PRECEDENT

30

6.1.

Closing Conditions.

30

6.2.

Conditions to Loans.

32

SECTION 7.

REPRESENTATIONS AND WARRANTIES

33

7.1.

Organization and Good Standing.

33

7.2.

Due Authorization.

33

7.3.

No Conflicts.

33

7.4.

Consents.

34

7.5.

Enforceable Obligations.

34

7.6.

Financial Condition.

34

7.7.

No Default.

34

7.8.

Indebtedness.

34

7.9.

Litigation.

35

7.10.

Taxes.

35

7.11.

Compliance with Law.

35

7.12.

ERISA.

35

7.13.

Use of Proceeds.

35

7.14.

Government Regulation.

36

7.15.

Solvency.

36

SECTION 8.

AFFIRMATIVE COVENANTS

36

8.1.

Information Covenants.

36

8.2.

Preservation of Existence and Franchises.

38

8.3.

Books and Records.

38

8.4.

Compliance with Law.

38

8.5.

Payment of Taxes.

38

8.6.

Insurance.

38

8.7.

Performance of Obligations.

38

8.8.

ERISA.

39

8.9.

Audits/Inspections.

39

8.10.

Total Funded Debt to Capitalization.

39

SECTION 9.

NEGATIVE COVENANTS

40

9.1.

Nature of Business.

40

9.2.

Consolidation and Merger.

40

9.3.

Sale or Lease of Assets.

40

9.4.

Limitation on Liens.

40

9.5.

Fiscal Year.

41

SECTION 10.

EVENTS OF DEFAULT

41

10.1.

Events of Default.

41

10.2.

Acceleration; Remedies.

43

10.3.

Allocation of Payments After Event of Default.

44

SECTION 11.

AGENCY PROVISIONS

45

11.1.

Appointment.

45

11.2.

Delegation of Duties.

45

11.3.

Exculpatory Provisions

46

11.4.

Reliance on Communications.

46

11.5.

Notice of Default.

47

11.6.

Non-Reliance on Administrative Agent and Other Lenders.

47

11.7.

Indemnification.

47

11.8.

Administrative Agent in Its Individual Capacity.

48

11.9.

Successor Administrative Agent.

48

SECTION 12.

MISCELLANEOUS

49

12.1.

Notices.

49

12.2.

Right of Set-Off; Adjustments.

49

12.3.

Benefit of Agreement.

50

12.4.

No Waiver; Remedies Cumulative.

53

12.5.

Payment of Expenses, etc.

53

12.6.

Amendments, Waivers and Consents.

54

12.7.

Counterparts; Telecopy.

55

12.8.

Headings.

55

12.9.

Defaulting Lender.

55

12.10.

Survival of Indemnification and Representations and Warranties.

55

12.11.

GOVERNING LAW.

55

12.12.

WAIVER OF JURY TRIAL

.

56

12.13.

Severability.

56

12.14.

Entirety.

56

12.15.

Binding Effect.

56

12.16.

Submission to Jurisdiction.

56

12.17.

Confidentiality.

57

12.18.

Designation of SPVs.

57

12.19.

USA Patriot Act.

58

SCHEDULES

 

 

Schedule 1.1

Commitment Percentages

 

Schedule 7.8

Indebtedness

 

Schedule 12.1

Notices

 

EXHIBITS

 

 

Exhibit 2.2(a)

Form of Notice of Borrowing

 

Exhibit 2.2(c)

Form of Notice of Conversion/Continuation

 

Exhibit 2.6(a)

Form of Loan Note

 

Exhibit 6.1(c)

Form of Closing Certificate

 

Exhibit 6.1(f)

Form of Legal Opinion

 

Exhibit 8.1(c)

Form of Officer's Certificate

 

Exhibit 12.3

Form of Assignment Agreement

 



--------------------------------------------------------------------------------



CREDIT AGREEMENT

CREDIT AGREEMENT (this "Credit Agreement"), dated as of August 31, 2005 among:

CONSOLIDATED NATURAL GAS COMPANY, a Delaware corporation (the "Borrower");

the several banks and other financial institutions from time to time parties to
this Credit Agreement (each, a "Lender" and, collectively, the "Lenders");

LEHMAN BROTHERS HOLDINGS INC., ("Lehman") (main office: New York, New York), as
an Issuing Lender hereunder (and as defined herein);

and

LEHMAN COMMERCIAL PAPER INC., ("LCPI") as administrative agent for the Lenders
hereunder (in such capacity, the "Administrative Agent"),

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1  Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:



--------------------------------------------------------------------------------



"Adjusted Base Rate" means the Base Rate plus the Applicable Percentage for Base
Rate Loans.

"Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

"Administrative Agent" means LCPI and its successors and assigns in such
capacity.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

"Applicable Percentage" means, for Loans made to, Letters of Credit issued for
the account of, and Utilization Margins payable by, the Borrower, the
appropriate applicable percentages, in each case, corresponding to the
long-term, unsecured, senior, non-credit-enhanced debt rating of the Borrower in
effect from time to time, as shown below; provided that the Applicable
Percentage for Eurodollar Loans, once determined, shall remain set for the
duration of the selected Interest Period:

Pricing Level

Long-Term Senior Unsecured Non-Credit Enhanced Debt Rating of Borrower

Applicable CommitmentFee

Applicable Percentage for Utilization Margin

Applicable Percentage for Base Rate Loans

Applicable Percentage for Eurodollar Loans

Applicable Percentage for Letters of Credit

1

>

A from S&P or
> A2 from Moody's

0.00%

0.00%

0.0%

0.725%

0.00%

2

A- from S&P or
A3 from Moody's

0.00%

0.00%

0.0%

0.725%

0.00%

3

BBB+ from S&P or
Baa1 from Moody's

0.00%

0.00%

0.0%

0.825%

0.00%

4

BBB from S&P or
Baa2 from Moody's

0.00%

0.00%

0.0%

0.925%

0.00%

5

BBB- from S&P or
Baa3 from Moody's

0.00%

0.00%

0.0%

1.100%

0.00%

6

BB+ from S&P or
Ba1 from Moody's

0.00%

0.00%

0.0%

1.350%

0.00%

7

< BB+ from S&P or
< Ba1 from Moody's

0.00%

0.00%

0.0%

1.600%

0.00%

Page 2

Notwithstanding the above, if at any time there is a split in ratings between
S&P and Moody's of one level, the Applicable Percentage and the Commitment Fees
will be determined based upon the higher rating, and if at any time there is a
split in ratings between S&P and Moody's of two or more levels, the Applicable
Percentage and the Commitment Fees shall be determined based upon the ratings
level that is one level below the higher of the S&P or Moody's rating.

The Applicable Percentages and the Commitment Fees shall be determined and
adjusted on the date of any applicable change in the long term unsecured senior,
non-credit-enhanced debt rating of the Borrower. Any adjustment in the
Applicable Percentages shall be applicable to all existing Base Rate Loans and
Letters of Credit as well as any new Base Rate Loans or Eurodollar Loans and
Letters of Credit.

The Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the long-term,
unsecured senior, non-credit enhanced debt rating of the Borrower that would
change the existing Pricing Level (as set forth in the chart above).

"Application" means an application, in such form as the applicable Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue or
cause to be issued a Letter of Credit.

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

"Base Rate" means, for any day, a rate of interest per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greater of (a) thePrime Rate
in effect on such day or (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: "Prime Rate" shall mean the prime
lending rate as set forth on the British Banking Association Telerate page 5 (or
such other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rate), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available. Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

"Base Rate Loan" means a Loan that bears interest at an Adjusted Base Rate.

Page 3

"Benefitted Lender" has the meaning set forth in Section 12.2 hereof.

"Borrower" has the meaning set forth in the preamble hereof.

"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

"Capitalization" means the sum of (a) Total Funded Debt plus (b) Net Worth.

"Change of Control" means either: (i) the Borrower shall cease to be a
Subsidiary of Dominion Resources or (ii) any person (as such term is defined in
Section 13(d) of the Securities and Exchange Act of 1934, as amended) shall
acquire, directly or indirectly, beneficial ownership of more than 50% of the
outstanding shares of the capital stock of Dominion Resources entitled to vote
generally for the election of directors of Dominion Resources.

"Closing Date" means the date on which the conditions precedent set forth in
Section 6.1 shall be satisfied or waived.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means, with respect to each Lender, such Lender's share of the Loan
Commitment based upon such Lender's Commitment Percentage.

"Commitment Fees" has the meaning set forth in Section 3.4(a).

"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender's name on Schedule 1.1 attached
hereto, as such percentage may be modified in accordance with the terms of this
Credit Agreement.

"Consolidated Subsidiary" means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are or are required to be consolidated with the financial
statements of such Person in accordance with GAAP, including principles of
consolidation.

"Controlled Group" means (i) the controlled group of corporations as defined in
Section 414(b) of the Code and the applicable regulations thereunder or (ii) the
group of trades or businesses under common control as defined in Section 414(c)
of the Code and the applicable regulations thereunder, of which the Borrower is
a part or may become a part.

Page 4

"Credit Documents" means this Credit Agreement, the Loan Notes, and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto.

"Credit Exposure" has the meaning set forth in the definition of "Required
Lenders" below.

"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Credit Agreement or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

"Dollar", "dollar" and "$" means lawful currency of the United States.

"Dominion Resources or DRI" means Dominion Resources, Inc., a Virginia
corporation, and its successors and permitted assigns.

"Effective Date" has the meaning set forth in Section 12.15 hereof.

"Eligible Assignee" means:

any Lender or Affiliate or Subsidiary of a Lender; and

any other commercial bank, financial institution or "accredited investor" (as
defined in Regulation D promulgated by the Securities and Exchange Commission)
that is either a bank organized or licensed under the laws of the United States
of America or any State thereof or that has agreed to provide the information
listed in Section 4.4(d) to the extent that it may lawfully do so and that is
approved by the Administrative Agent and the Borrower (each such approval not to
be unreasonably withheld or delayed);

provided

that, for purposes of:



clause (a), the Borrower's consent is not required;

clause (b), the Borrower's consent is not required during the existence and
continuation of a Default or an Event of Default;

clause (a) and clause (b), no person or entity shall be an Eligible Assignee
without the consent of the Issuing Lenders, which consent may be given or
withheld in the sole discretion of the Issuing Lenders; and

clause (a) and clause (b), neither the Borrower nor any Affiliate or Subsidiary
of the Borrower shall qualify as an Eligible Assignee.

Page 5

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

"ERISA Affiliate" means each person (as defined in Section 3(9) of ERISA) which
together with the Borrower or any Subsidiary of the Borrower would be deemed to
be a member of the same "controlled group" within the meaning of Section 414(b),
(c), (m) and (o) of the Code.

"Eurodollar Loan" means a Loan bearing interest at a rate of interest determined
by reference to the Eurodollar Rate.

"Eurodollar Rate" means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

"Eurodollar Rate" =

Interbank Offered Rate


1 - Eurodollar Reserve Percentage

"Eurodollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

"Eurodollar Loan" means a Loan bearing interest at a rate of interest determined
by reference to the Eurodollar Rate.

"Event of Default" has the meaning specified in Section 10.1.

"Exchange Act" means the Securities and Exchange Act of 1934, as amended.

"Federal Funds Effective Rate" means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

"Funded Debt" means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers' acceptances,
Non-Recourse Debt,

Page 6

Mandatorily Convertible Securities and Trust Preferred Securities), (b) all
capital lease obligations (including Synthetic Lease Obligations) of such Person
and (c) all Guaranty Obligations of Funded Debt of other Persons.

"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

"Granting Lender" has the meaning set forth in Section 12.18 hereof.

"Guaranty Obligations" means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others, the disclosure of which would be required in such
Person's financial statements under GAAP; provided, however, that the term
Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii) obligations under purchased
power contracts or (iii) obligations of the Borrower otherwise constituting
Guaranty Obligations under this definition to provide contingent equity support,
to keep well, to purchase assets, goods, securities or services, to take or pay
or to maintain financial statement conditions or otherwise in respect of any
Subsidiary or Affiliate of the Borrower in connection with the non-utility
nonrecourse financing activities of such Subsidiary or Affiliate.

"Indebtedness" means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person; (d)
all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers' acceptances.

"Indenture" means the Indenture dated as of April 1, 1995 between the Borrower
and United States Trust Company of New York, as Trustee, as in effect on the
date hereof and

Page 7

without giving effect to any modifications or supplements thereto, or
terminations thereof, after the date hereof.

"Interbank Offered Rate" means, for any Eurodollar Loan with respect to each day
during each Interest Period, the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen),
"Interbank Offered Rate" for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
libor rates as may be selected by the Administrative Agent.

"Interest Payment Date" means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date, and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period, and the Maturity Date.
If an Interest Payment Date falls on a date which is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day,
except that in the case of Eurodollar Loans where such next succeeding Business
Day falls in the next succeeding calendar month, then such Interest Payment Date
shall be deemed to be the immediately preceding Business Day.

"Interest Period" means, as to Eurodollar Loans, a period of 14 days (in the
case of new money borrowings) or one, two or three months' duration, as the
Borrower may elect, commencing, in each case, on the date of the borrowing
(including continuations and conversions of Eurodollar Loans); provided,
however, (i) if any Interest Period would end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
(except that where the next succeeding Business Day falls in the next succeeding
calendar month, then such Interest Period shall end on the next preceding
Business Day), (ii) no Interest Period shall extend beyond the Maturity Date and
(iii) with respect to Eurodollar Loans, where an Interest Period begins on a day
for which there is no numerically corresponding day in the calendar month in
which the Interest Period is to end, such Interest Period shall end on the last
Business Day of such calendar month.

"Issuing L/C Bank" means a bank or financial institution other than an Issuing
Lender approved by the Borrower, based on the acceptance of such bank or
financial institution by the beneficiary or beneficiaries of the Letters of
Credit to be issued by such bank or financial institution, to act as the issuer
of a Letter of Credit hereunder. If the Borrower disapproves of a bank or
financial institution proposed by an Issuing Lender as an Issuing L/C Bank, the
Borrower shall promptly propose an alternative bank or financial institution to
such Issuing Lender which would be acceptable to the Borrower.

"Issuing L/C Bank Effective Date" shall have the meaning set forth in Section
5.1(a).

Page 8

"Issuing Lender" means, with respect to any Letter of Credit, Lehman and/or any
other Lender that agrees to act as an issuing Lender hereunder with the consent
of the Borrower, the other Issuing Lenders and the Administrative Agent.

"L/C Commitment" means $650,000,000, or such lesser or greater amount equal to
the then effective Loan Commitment as modified from time to time in accordance
with Section 2.5.

"L/C Fee Payment Date" means each of the first Business Day of each January,
April, July and October (as well as on the Maturity Date).

"L/C Obligations" means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5.

"L/C Participants" means, with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.

"LCPI" shall have the meaning set forth in the preamble of this Credit
Agreement.

"Lehman" shall have the meaning set forth in the preamble of this Credit
Agreement.

"Lenders" means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b).

"Letter of Credit" has the meaning set forth in Section 5.1(a).

"Letter of Credit Fees" has the meaning set forth in Section 5.3(a).

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

"Loan" means any loan made by any Lender to the Borrower pursuant to Section
2.1.

"Loan Commitment" means Six Hundred Fifty Million Dollars ($650,000,000), which
amount includes the L/C Commitment, as such amount may be otherwise reduced or
increased in accordance with Section 2.5.

Page 9

"Loan Notes" means the promissory notes of the Borrower in favor of each Lender
evidencing the Loans made to the Borrower and substantially in the form of
Exhibit 2.6(a), as such promissory notes may be amended, modified, supplemented
or replaced from time to time.

"Mandatorily Convertible Securities" means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement.

"Material Adverse Effect" means a material adverse effect, after taking into
account applicable insurance, if any, on (a) the operations, financial condition
or business of the Borrower, (b) the ability of the Borrower to perform its
obligations under this Credit Agreement or (c) the validity or enforceability of
this Credit Agreement or any of the other Credit Documents against the Borrower,
or the rights and remedies of the Lenders against the Borrower hereunder or
thereunder.

"Material Plan" has the meaning set forth in Section 10.1(h) hereof.

"Material Subsidiary" shall mean a Subsidiary of the Borrower whose total assets
(as determined in accordance with GAAP) represent at least 20% of the total
assets of the Borrower, on a consolidated basis.

"Maturity Date" means February 28, 2006.

"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

"Net Worth" means, as of any date, the shareholders' equity or net worth of the
Borrower and its Consolidated Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP (including Mandatorily Convertible Securities
and Trust Preferred Securities).

"1935 Act" means the Public Utility Holding Company Act of 1935, as amended.

"Non-Recourse Debt" means Indebtedness (a) as to which the Borrower (i) does not
provide credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is not directly or
indirectly liable as a guarantor or otherwise, and (iii) is not the lender; (b)
in respect of which default would not permit (whether upon notice, lapse of time
or both) any holder of any other Indebtedness (other than the Loans or the Loan

Page 10

Notes) of the Borrower to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and (c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower.

"Notice of Borrowing" means a request by the Borrower for a Loan in the form of
Exhibit 2.2(a).

"Notice of Continuation/Conversion" means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

"Other Taxes" has the meaning set forth in Section 4.4(b) hereof.

"PBGC" means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

"Pension Plans" has the meaning set forth in Section 8.8 hereof.

"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

"Plan" means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of the Borrower.

"Prime Rate" shall have the meaning set forth in the definition of "Base Rate"
in this Section 1.1.

"Ratings" means the rating assigned by S&P or Moody's to the Borrower based on
the Borrower's senior, unsecured, non-credit enhanced obligations.

"Refund" has the meaning set forth in Section 4.4(c) hereof.

"Register" has the meaning set forth in Section 12.3(c).

"Regulation A, D, T, U or X" means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

"Reimbursement Obligation" means the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 5.5 for amounts drawn under Letters of
Credit.

"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

Page 11

"Required Lenders" means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate Credit Exposure of such Lender
at such time. For purposes of the preceding sentence, the term "Credit Exposure"
as applied to each Lender shall mean (a) at any time prior to the termination of
the Commitments, the Commitment Percentage of such Lender multiplied by the Loan
Commitment and (b) at any time after the termination of the Commitments, the sum
of (i) the outstanding principal amount of Loans owed to such Lender and (ii)
such Lender's Commitment Percentage of the L/C Obligations then outstanding.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person's assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

"SPV" has the meaning set forth in Section 12.18 hereof.

"Stated Amount" of each Letter of Credit means, at any time, the maximum amount
available to be drawn thereunder (in each case determined without regard to
whether any conditions to drawing could be met).

"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

"Synthetic Lease" means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

"Synthetic Lease Obligation" means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

Page 12

"Taxes" has the meaning set forth in Section 4.4(a).

"Total Funded Debt" means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.

"Trust Preferred Securities" means the trust preferred securities issued by any
subsidiary capital trusts established by the Borrower outstanding on the date
hereof and reflected as such in the financial statements of the Borrower for the
fiscal year ended December 31, 2004, and any additional trust preferred
securities that are substantially similar thereto, along with the junior
subordinated debt obligations of the Borrower, so long as (a) the terms thereof
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans,
Reimbursement Obligations and all other amounts due under the Credit Agreement,
(b) such securities are subordinated and junior in right of payment to all
obligations of the Borrower for or in respect of borrowed money and (c) the
obligors in respect of such preferred securities and subordinated debt have the
right to defer interest and dividend payments, in each case to substantially the
same extent as such currently outstanding preferred securities or on similar
terms customary for trust preferred securities and not materially less favorable
to the interests of the Borrower or the Lenders.

"Utilization Margin" has the meaning set forth in Section 3.4(b).

"Utilized Commitment" means, for any day from the Closing Date to the Maturity
Date, an amount equal to the sum of (a) the aggregate principal amount of all
Loans outstanding on such day to the Borrower and (b) the aggregate L/C
Obligations then outstanding.

"Wholly Owned Subsidiary" means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors' qualifying shares or
local ownership shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

1.2       Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding." References in this Credit Agreement to "Sections", "Schedules" and
"Exhibits" shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3     Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1 (or, prior to
the delivery of the

Page 13

first financial statements pursuant to Section 8.1, consistent with the
financial statements described in Section 6.1(g)); provided, however, if (a) the
Borrower shall object to determining such compliance on such basis at the time
of delivery of such financial statements due to any change in GAAP or the rules
promulgated with respect thereto or (b) the Administrative Agent or the Required
Lenders shall so object in writing within 30 days after delivery of such
financial statements, then such calculations shall be made on a basis consistent
with the most recent financial statements delivered by the Borrower to the
Lenders as to which no such objection shall have been made.

1.4     Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

SECTION 2.  LOANS

2.1     Loan Commitment.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Loans to the Borrower in Dollars, at any time and from time to
time, during the period from the Closing Date to the earlier of the Maturity
Date and the date of termination of the Loan Commitment (each, a "Loan" and
collectively, the "Loans"); provided that (i) the sum of the aggregate amount of
Loans outstanding to the Borrower plus the L/C Obligations then outstanding on
any day shall not exceed the Loan Commitment and (ii) with respect to each
individual Lender, the Lender's pro rata share of the sum of outstanding Loans
plus the L/C Obligations then outstanding on any day shall not exceed such
Lender's Commitment Percentage of the Loan Commitment. Subject to the terms and
conditions of this Credit Agreement, the Borrower may borrow, repay and reborrow
the amount of the Loan Commitment made to it.

2.2     Method of Borrowing for Loans.

   a.   Base Rate Loans. By no later than 10:00 a.m. on the date of a request
for borrowing (or for the conversion of Eurodollar Loans to Base Rate Loans),
the Borrower shall submit a Notice of Borrowing to the Administrative Agent
setting forth (i) the amount requested, (ii) the desire to have such Loans
accrue interest at the Base Rate and (iii) except in the case of conversions of
Eurodollar Loans to Base Rate Loans, complying in all respects with Section 6.2
hereof.

   b.   Eurodollar Loans. By no later than 11:00 a.m. three Business Days prior
to the date of a borrowing (or for the conversion of Base Rate Loans to
Eurodollar Loans or the continuation of existing Eurodollar Loans) (the "Notice
Date"), the Borrower shall submit a Notice of Borrowing to the Administrative
Agent (x) setting forth (i) the amount requested, (ii) the desire to have such
Loans accrue interest at the Adjusted Eurodollar Rate, and (iii) the Interest
Period applicable thereto, and (y) except in the case of conversions of Base
Rate Loans to Eurodollar Loans or the continuation of existing Eurodollar Loans,
complying in all respects with Section 6.2 hereof.

Page 14

   c.   Continuation and Conversion. The Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Loans made to it for a subsequent
Interest Period, to convert Base Rate Loans made to it into Eurodollar Loans or
to convert Eurodollar Loans made to it into Base Rate Loans. By no later than
11:00 a.m. (a) on the date of the requested conversion of a Eurodollar Loan to a
Base Rate Loan or (b) three Business Days prior to the date for a requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (i) whether the Borrower wishes to
continue or convert such Loans and (ii) if the request is to continue a
Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan, the Interest
Period applicable thereto. Notwithstanding anything herein to the contrary, (i)
except as provided in Section 4.1 hereof, Eurodollar Loans may be converted to
Base Rate Loans only on the last day of an Interest Period applicable thereto;
(ii) Eurodollar Loans may be continued and Base Rate Loans may be converted to
Eurodollar Loans only if no Default or Event of Default is in existence on the
date of such extension or conversion; (iii) any continuation or conversion must
comply with Sections 2.2(a) or 2.2(b) hereof, as applicable; and (iv) failure by
the Borrower to properly continue Eurodollar Loans at the end of an Interest
Period shall be deemed a conversion to Base Rate Loans.

2.3     Funding of Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Loans available to the Administrative Agent by 2:00 p.m. on the
date specified in the Notice of Borrowing by deposit (in Dollars) of immediately
available funds at the offices of the Administrative Agent at its principal
office in New York, New York, or at such other address as the Administrative
Agent may designate in writing. All Loans shall be made by the Lenders pro rata
on the basis of each Lender's Commitment Percentage.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any such Loan that such Lender
does not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such Loans, and the Administrative Agent in reliance upon such assumption, may
(in its sole discretion without any obligation to do so) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent's
demand therefor, the Administrative Agent will promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the

Page 15

date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (a) from the Borrower at the applicable rate for such Loan
pursuant to the Notice of Borrowing and (b) from a Lender at the Federal Funds
Effective Rate.

2.4     Minimum Amounts of Loans.

Each request for Loans shall be, in the case of Eurodollar Loans, in an
aggregate principal amount that is not less than the lesser of $10,000,000 or
the remaining amount available to be borrowed and in the case of Base Rate
Loans, in an aggregate principal amount that is not less than the lesser of
$5,000,000 or the remaining amount available to be borrowed. Any Loan requested
shall be in an integral multiple of $1,000,000 unless the request is for all of
the remaining amount available to be borrowed.


2.5     Reductions and Increases of Loan Commitment.

   a.  Upon at least three Business Days' notice, the Borrower shall have the
right to permanently terminate or reduce the aggregate unused amount of the Loan
Commitment available to it at any time or from time to time; provided that (i)
each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 above such amount and (ii)
no reduction shall be made which would reduce the Loan Commitment to an amount
less than the sum of the then outstanding Loans. Any reduction in (or
termination of) the Loan Commitment shall be permanent and may not be
reinstated.

   b.  At any time and from time to time prior to the Maturity Date, the
Borrower may, by written notice to the Administrative Agent (which the
Administrative Agent shall promptly furnish to each Lender), request that one or
more Persons (which may include the Lenders, as provided below) offer to
increase their respective Commitments (if they are Lenders) or make an
additional Commitment (if they are not already Lenders) (such increased and/or
additional Commitments being, an "Increase") under this paragraph (b), it being
understood that (i) if such offer is to be made by a Person that is not already
a Lender, the Administrative Agent shall have consented to such Person being a
Lender hereunder to the extent such consent would be required pursuant to
Section 12.3(b) in the event of an assignment to such Person (such consent not
to be unreasonably withheld), and (ii) the Issuing Lenders shall have consented
to such Person increasing or making such Commitment, which consent may be
withheld in the sole discretion of the Issuing Lender. The minimum aggregate
amount of any Increase shall be $50,000,000. In no event shall the aggregate
amount of all Increases pursuant to this paragraph (b) exceed $350,000,000.
Subject to the terms of this paragraph (b), the Borrower may arrange for one or
more eligible banks or other financial institutions, which may include any
Lender, to extend applicable Commitments or increase their existing applicable
Commitments in an aggregate amount equal to the proposed Increase. In the event
that one or more of such Persons elects in its sole discretion to offer to
increase or enter into such Commitments, and such Persons, the Borrower and the
Administrative Agent agree as to the amount of such Commitments to be allocated
to the respective Persons making such offers and the fees (if any) to be payable
by the Borrower in connection therewith, the Borrower, such Persons, the
Administrative Agent and the Issuing Lenders shall execute and deliver an
appropriate amendment to this Credit Agreement, which amendment shall specify,
among other things, the

Page 16

procedures for reallocating any outstanding Loans and L/C Obligations and the
Issuing Lenders' respective shares of any concurrent increase in the L/C
Commitment.

   c.  Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section unless, (i) on the date of such increase, the conditions set
forth in paragraphs (b) and (c) of Section 6.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer of the Borrower, and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered on the Effective Date under
clauses (b) and (f) of Section 6.1 as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such Increase.

2.6     Loan Notes.

   a.  The Loans made by any Lender shall be evidenced, upon request by such
Lender, by a promissory note of the Borrower payable to such Lender in
substantially the form of Exhibit 2.6(a) hereto (a "Loan Note") and in a
principal amount equal to the amount of such Lender's Commitment Percentage of
the Loan Commitment as in effect as of the date such Lender becomes a party to
this Credit Agreement.

   b.  The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under any Loan Note, and each
such recordation or endorsement shall be conclusive and binding absent manifest
error.

SECTION 3.  PAYMENTS

3.1     Interest.

    a.  Interest Rate.

All Base Rate Loans shall accrue interest at the Adjusted Base Rate.

All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate.

    b.  Default Rate of Interest. Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans, Reimbursement Obligations and any other
amounts owing by the Borrower hereunder or under the other Credit Documents
shall bear interest, payable on demand, at a per annum rate equal to 2% plus the
rate which would otherwise be applicable (or if no rate is applicable, then the
Adjusted Base Rate plus 2% per annum).

Page 17

    c.  Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.

3.2     Prepayments.

    a.  Voluntary Prepayments. The Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days' prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 4.3 hereof, (ii) each
such partial prepayment of Loans shall be in the minimum principal amount of
$10,000,000 and (iii) all prepayments shall be accompanied by all accrued and
unpaid interest on the principal prepaid. Amounts prepaid hereunder shall be
applied as the Borrower may elect; provided that if the Borrower fails to
specify the application of a voluntary prepayment then such prepayment shall be
applied in each case first to Base Rate Loans and then to Eurodollar Loans in
direct order of Interest Period maturities.

    b.  Mandatory Prepayments. If at any time the amount of Loans outstanding
plus the L/C Obligations then outstanding exceeds the Loan Commitment, the
Borrower shall immediately make a principal payment to the Administrative Agent
in the manner and in an amount necessary to be in compliance with Section 2.1
hereof. Any payments made under this Section 3.2(b) shall be subject to Section
4.3 hereof and shall be applied first, to Base Rate Loans, and second, to
Eurodollar Loans in direct order of Interest Period maturities; provided, that
if the aggregate principal amount of Loans then outstanding is less than the
amount of such excess (because L/C Obligations constitute a portion thereof),
the Borrower shall, to the extent of the balance of such excess, replace
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative Agent.
All prepayments shall be accompanied by all accrued and unpaid interest on the
principal prepaid.

3.3     Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.

3.4     Fees and Utilization Margin.

    a.  Commitment Fees.

In consideration of the Loan Commitment being made available by the Lenders
hereunder, the Borrower agrees to pay to the Administrative Agent, for the pro
rata benefit of each Lender, a commitment fee for each day that will accrue on
the unutilized Loan Commitment (i.e., the amount of the Loan Commitment less the
outstanding aggregate principal amount of Loans and L/C Obligations) on such day
according to the per annum percentages set forth under the heading "Applicable
Commitment Fee" in the table included in the definition of "Applicable
Percentage" (the "Commitment Fee").

Page 18

The accrued Commitment Fees shall be due and payable in arrears on the first
Business Day of each January, April, July and October (as well as on the
Maturity Date and on any date that the Loan Commitment is reduced) for the
immediately preceding fiscal quarter (or portion thereof), beginning with the
first of such dates to occur after the Closing Date.

    b.  Utilization Margin.

If on any day the sum of the aggregate outstanding principal amount of all Loans
plus the L/C Obligations then outstanding exceeds the product of (A) one-half
(1/2) times (B) the Loan Commitment (or if all of the Commitments shall have
been terminated, the Loan Commitment in effect immediately prior to such
termination), the Applicable Percentage otherwise applicable to the Loans shall
be increased by a per annum percentage set forth under the heading "Applicable
Percentage for Utilization Margin" in the table included in the definition of
"Applicable Percentage" (the "Utilization Margin").

The accrued Utilization Margin shall be due and payable quarterly in arrears on
each Interest Payment Date (as well as on any date that the Loan Commitment is
reduced), beginning with the first of such dates to occur after the Closing
Date.

    c.  Administrative Fees. The Borrower agrees to pay to the Administrative
Agent an annual fee as agreed to between the Borrower and the Administrative
Agent.

3.5    Place and Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in New York, New York, except payments to be
made directly to an Issuing Lender as provided herein. The Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Loans, fees or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

3.6     Pro Rata Treatment.

Except to the extent otherwise provided herein, all Loans, each payment or
prepayment of principal of any Loan, each payment of interest on the Loans, each
payment of Commitment Fees and Letter of Credit Fees, each reduction of the Loan
Commitment, each payment to Lenders in respect of their participations in L/C
Obligations and each conversion or continuation of any Loans, shall be allocated
pro rata among the Lenders in accordance with the respective Commitment
Percentages.

Page 19

3.7     Computations of Interest and Fees.

   a.  Except for Base Rate Loans, on which interest shall be computed on the
basis of a 365 or 366 day year as the case may be, all computations of interest
and fees hereunder shall be made on the basis of the actual number of days
elapsed over a year of 360 days.

   b.  It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Loan Notes or otherwise, exceed the maximum non-usurious
amount permissible under applicable law. If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum non-usurious amount, any such construction
shall be subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum non-usurious amount permitted by applicable law.

3.8     Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan or L/C Obligation owing to such Lender under this Credit
Agreement through the exercise of a right of set-off, banker's lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans, in such amounts and with such other adjustments
from time to time, as shall be equitable in order that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Credit Agreement. Each Lender further agrees that if a payment to a Lender
(which is obtained by such Lender through the exercise of a right of set-off,
banker's lien, counterclaim or otherwise) shall be rescinded or must otherwise
be

Page 20

restored, each Lender which shall have shared the benefit of such payment shall,
by repurchase of a participation theretofore sold, return its share of that
benefit to each Lender whose payment shall have been rescinded or otherwise
restored. The Borrower agrees that any Lender so purchasing such a participation
in Loans made to the Borrower may, to the fullest extent permitted by law,
exercise all rights of payment, including set-off, banker's lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall accrue interest thereon, for each day from the date such amount is due
until the day such amount is paid to the Administrative Agent or such other
Lender, at a rate per annum equal to the Federal Funds Effective Rate.

3.9     Evidence of Debt.

   a.  Each Lender shall maintain an account or accounts evidencing each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender by or for the account of the Borrower
from time to time under this Credit Agreement. Each Lender will make reasonable
efforts to maintain the accuracy of its account or accounts and to promptly
update its account or accounts from time to time, as necessary.

   b.  The Administrative Agent shall maintain the Register pursuant to Section
12.3(c), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount, type and Interest Period of
each such Loan hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from or for the
account of the Borrower and each Lender's share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.

   c.  The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, the Register or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Loans made by such Lender to the
Borrower in accordance with the terms hereof.

Page 21

SECTION 4.  ADDITIONAL PROVISIONS REGARDING LOANS

4.1     Eurodollar Loan Provisions.

    a.  Unavailability. In the event that the Administrative Agent shall have
determined in good faith (i) that Dollar deposits in the principal amounts
requested with respect to a Eurodollar Loan are not generally available in the
London interbank Eurodollar market or (ii) that reasonable means do not exist
for ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
practicable thereafter, give notice of such determination to the Borrower and
the Lenders. In the event of any such determination under clauses (i) or (ii)
above, until the Administrative Agent shall have advised the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any request by the Borrower for Eurodollar Loans shall be deemed to be a request
for Base Rate Loans, and (B) any request by the Borrower for conversion into or
continuation of Eurodollar Loans shall be deemed to be a request for conversion
into or continuation of Base Rate Loans.

    b.  Change in Legality.

Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent, such Lender may:

     A.   declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to the Borrower
hereunder, whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

     B.   require that all outstanding Eurodollar Loans made by it to the
Borrower be converted to Base Rate Loans in which event all such Eurodollar
Loans shall be automatically converted to Base Rate Loans.

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to the Borrower or the converted Eurodollar Loans of such Lender to the Borrower
shall instead be applied to repay the Base Rate Loans made by such Lender to the
Borrower in lieu of, or resulting from the conversion of, such Eurodollar Loans.

    c.  Increased Costs. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the

Page 22

commitment to make or the maintaining of any Eurodollar Loan because of (i) any
change since the date of this Credit Agreement in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits or similar requirements (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
affecting the London interbank Eurodollar market; then the Borrower shall pay to
such Lender promptly upon written demand therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender may determine in its sole discretion) as may be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder.

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.

4.2     Capital Adequacy.

If, after the date hereof, any Lender has determined that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender (or its parent corporation) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender's (or parent corporation's) capital
or assets as a consequence of its commitments or obligations hereunder to the
Borrower to a level below that which such Lender (or its parent corporation)
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender's (or parent corporation's) policies with
respect to capital adequacy), then, upon notice from such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its parent corporation) for such reduction. Each determination
by any such Lender of amounts owing under this Section 4.2 shall, absent
manifest error, be conclusive and binding on the parties hereto.

4.3     Compensation.

The Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to the Borrower) which such Lender may sustain:

   a.  if for any reason (other than a default by such Lender or the
Administrative Agent) a borrowing of Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing;

Page 23

   b.  if any repayment, continuation or conversion of any Eurodollar Loan by
the Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto, including, without limitation, in connection with any
demand, acceleration, mandatory prepayment or otherwise (including any demand
under this Section 4); or

   c.  if the Borrower fails to repay its Eurodollar Loans when required by the
terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its Eurodollar Loan through the
purchase of a Eurodollar deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Loan, having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of that Lender to a domestic office of that Lender in
the United States of America; provided, however, that each Lender may fund each
of its Eurodollar Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this Section
4.3.

4.4     Taxes.

    a.  Tax Liabilities Imposed on a Lender. Any and all payments by the
Borrower hereunder or under any of the Credit Documents shall be made, in
accordance with the terms hereof and thereof, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes measured by net income and franchise taxes imposed on any Lender by the
jurisdiction under the laws of which such Lender is organized or transacting
business or any political subdivision thereof (all such non-excluded taxes,
being hereinafter referred to as "Taxes"). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.4) such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law, and (iv) the Borrower shall deliver to such Lender evidence of such payment
to the relevant Governmental Authority.

    b.  Other Taxes. In addition, the Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by the Borrower or from the execution, delivery or registration of, or
otherwise from the Borrower's participation with respect to, this Credit
Agreement (collectively, the "Other Taxes").

    c.  Refunds. If a Lender or the Administrative Agent (as the case may be)
shall become aware that it is entitled to claim a refund (or a refund in the
form of a credit) (each, a "Refund") from a Governmental Authority (as a result
of any error in the amount of Taxes or

Page 24

Other Taxes paid to such Governmental Authority or otherwise) of Taxes or Other
Taxes which the Borrower has paid, or with respect to which the Borrower has
paid additional amounts, pursuant to this Section 4.4, it shall promptly notify
the Borrower of the availability of such Refund and shall, within 30 days after
receipt of written notice by the Borrower, make a claim to such Governmental
Authority for such Refund at the Borrower's expense if, in the judgment of such
Lender or the Administrative Agent (as the case may be), the making of such
claim will not be otherwise disadvantageous to it; provided that nothing in this
subsection (c) shall be construed to require any Lender or the Administrative
Agent to institute any administrative proceeding (other than the filing of a
claim for any such Refund) or judicial proceeding to obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this Section
4.4 with respect to Taxes or Other Taxes giving rise to such Refund), net of all
reasonable out-of-pocket expenses (including the net amount of taxes, if any,
imposed on such Lender or the Administrative Agent with respect to such Refund)
of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. Nothing contained in this Section 4.4(c)
shall require any Lender or the Administrative Agent to make available any of
its tax returns (or any other information that it deems to be confidential or
proprietary).

    d.  Foreign Lender. Each Lender (which, for purposes of this Section 4.4,
shall include any Affiliate of a Lender that makes any Eurodollar Loan pursuant
to the terms of this Credit Agreement) that is not a "United States person" (as
such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Administrative Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies of (A)
either (1) Form W-8BEN, or any applicable successor form, of the United States
Internal Revenue Service entitling such Lender to a complete exemption from
withholding on all amounts to be received by such Lender pursuant to this Credit
Agreement and/or the Loan Notes or (2) Form W-8ECI, or any applicable successor
form, of the United States Internal Revenue Service relating to all amounts to
be received by such Lender pursuant to this Credit Agreement and/or the Loan
Notes and, if applicable, (B) an Internal Revenue Service Form W-8BEN or W-9
entitling such Lender to receive a complete exemption from United States backup
withholding tax. Each such Lender shall, from time to time after submitting
either such form, submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of such forms (or such successor
forms or other documents as shall be adopted from time to time by the relevant
United States taxing authorities) as may be (1) reasonably requested in writing
by

Page 25

the Borrower or the Administrative Agent and (2) appropriate under then current
United States laws or regulations. Upon the reasonable request of the Borrower
or the Administrative Agent, each Lender that has not provided the forms or
other documents, as provided above, on the basis of being a United States person
shall submit to the Borrower and the Administrative Agent a certificate to the
effect that it is such a "United States person."

4.5     Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending office or Affiliate of a
Lender) unless, in the opinion of the Administrative Agent or such Lender, such
efforts would be likely to have an adverse effect upon it. In the event a Lender
makes a request to the Borrower for additional payments in accordance with
Section 4.1, 4.2 or 4.4, then, provided that no Default or Event of Default has
occurred and is continuing at such time, the Borrower may, at its own expense
(such expense to include any transfer fee payable to the Administrative Agent
under Section 12.3(b) and any expense pursuant to Section 4 hereof) and in its
sole discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 12.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority and (b) the Borrower or such Eligible Assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 4.1 through 4.4 hereof.

SECTION 5.  LETTERS OF CREDIT

5.1     L/C Commitment.

   a.  Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 5.4, agrees
to issue or cause an Issuing L/C Bank to issue letters of credit (each a "Letter
of Credit") for the account of the Borrower on any Business Day from the Closing
Date until the date that is ten Business Days prior to the Maturity Date in such
form as may be approved from time to time by such Issuing Lender; provided that
no Issuing Lender shall have any obligation to issue or cause to be issued any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Utilized Commitments would be greater than the Loan Commitments; and provided,
further, that that no Issuing Lender which has notified the Borrower that it
intends to cause an Issuing L/C Bank to issue Letters of Credit on its behalf
shall have any obligation to issue or cause to be issued any Letter of Credit
until such time as (A) such Issuing L/C Bank has been approved by the Borrower
in accordance with the definition of "Issuing L/C Bank" in Section 1.1 hereof,
and (B) the Issuing Lender notifies the

Page 26

Borrower that a satisfactory reimbursement or similar agreement has been entered
into between such Issuing Lender and such Issuing L/C Bank (the date such
requirements set forth in clauses (A) and (B) of this proviso are satisfied with
respect to an Issuing L/C Bank, the "Issuing L/C Bank Effective Date" for such
Issuing L/C Bank). Once the Borrower has approved an Issuing L/C Bank in
accordance with the definition of "Issuing L/C Bank" in Section 1.1, the Issuing
Lender shall enter into a reimbursement or similar agreement on customary terms
as promptly as practicable. Each Letter of Credit shall (x) be denominated in
Dollars, (y) have a face amount of at least $1,000,000 (unless otherwise agreed
by the applicable Issuing Lender) and (z) expire no later than the date that is
five Business Days prior to the Maturity Date; provided, that, if one or more
Letters of Credit shall at any time have an expiry date that is later than five
Business Days prior to the Maturity Date, the Borrower shall, not later than (i)
five Business Days preceding the Maturity Date, deposit in a cash collateral
account established with the Administrative Agent, on terms and conditions
satisfactory to the Administrative Agent, an amount equal to the L/C Obligations
with respect to such Letters of Credit, if the Borrower's senior unsecured
long-term, non-credit enhanced debt rating in effect is at least BBB- as
published by S&P and is at least Baa3 as published by Moody's or (ii) fifteen
days preceding the Maturity Date, deposit in a cash collateral account
established with the Administrative Agent an amount equal to the L/C Obligations
with respect to such Letters of Credit if the Borrower's senior unsecured
long-term, non-credit enhanced debt rating in effect is lower than BBB- as
published by S&P or is lower than Baa3 as published by Moody's; provided,
further, that the obligations under this Section 5 in respect of such Letters of
Credit of (i) the Borrower shall survive the Maturity Date and shall remain in
effect until no such Letters of Credit remain outstanding and (ii) each Lender
shall be reinstated, to the extent any such cash collateral, the application
thereof or reimbursement in respect thereof is required to be returned to the
Borrower by the applicable Issuing Lender after the Maturity Date. Amounts held
in such cash collateral account shall be held and applied by the Administrative
Agent in the manner and for the purposes set forth in Section 10.2(c).

   b.  No Issuing Lender shall at any time be obligated to issue or cause to be
issued any Letter of Credit if such issuance would conflict with, or cause such
Issuing Lender, any applicable Issuing L/C Bank or any L/C Participant to exceed
any limits imposed by, any applicable requirement of law.

   c.  Notwithstanding any provision hereof to the contrary, except to the
extent otherwise agreed in writing by the Borrower and the Administrative Agent,
in any case where the Issuing Lender has caused the issuance of a Letter of
Credit by an Issuing L/C Bank other than the Issuing Lender, the Issuing Lender
shall be responsible for the payment of all fees and reimbursement obligations
owed to the Issuing L/C Bank.

5.2     Procedure for Issuance of Letter of Credit.

The Borrower may from time to time request that an Issuing Lender issue or cause
an Issuing L/C Bank to issue a Letter of Credit by delivering an Application
therefor to such Issuing Lender, with a copy to the Administrative Agent, at
their respective addresses for notices specified herein, completed to the
satisfaction of such Issuing Lender, and such other certificates,

Page 27

documents and other papers and information as such Issuing Lender may request.
Upon receipt of any Application, the applicable Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue or cause an Issuing L/C Bank to issue the
Letter of Credit requested thereby (but in no event shall any Issuing Lender be
required to issue or cause to be issued any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto (or,
if later, the Issuing L/C Bank Effective Date for the applicable Issuing L/C
Bank)) by issuing or causing to be issued the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the applicable
Issuing Lender and the Borrower. The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The applicable Issuing Lender shall promptly furnish to the
Administrative Agent notice of the issuance of such Letter of Credit (including
the amount thereof), together with a copy of such Letter of Credit, whereupon
the Administrative Agent shall in turn promptly furnish such notice to the
Lenders and a copy of such Letter of Credit to any Lender requesting the same.

5.3     Fees and Other Charges.

   a.  The Borrower will pay a fee ("Letter of Credit Fees") on all outstanding
Letters of Credit at the per annum percentages set forth under the heading
"Applicable Percentage for Letters of Credit" in the table included in the
definition of "Applicable Percentage", multiplied by the Stated Amount of each
Letter of Credit, shared ratably among the Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee on
the undrawn and unexpired amount of each Letter of Credit issued or caused to be
issued by it as agreed between the Borrower and such Issuing Lender.

   b.  In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender (including any such costs or expenses
charged to the Issuing Lender by the Issuing L/C Bank) in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued or caused to be issued by it.

5.4     L/C Participations.

   a.  Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lenders to issue or cause to be
issued their respective Letters of Credit, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant's
own account and risk an undivided interest equal to such L/C Participant's
Commitment Percentage in such Issuing Lender's obligations and rights under and
in respect of each Letter of Credit issued or caused to be issued by it and the
amount of each draft paid by the Issuing L/C Bank thereunder. Each L/C
Participant unconditionally and irrevocably agrees that, if a draft is paid
under any Letter of Credit for which an Issuing Lender is not indefeasibly
reimbursed in cash in full by the Borrower in accordance with the terms of this
Credit Agreement

Page 28

(notwithstanding delivery of cash collateral pursuant to Sections 5.1(a) and
10.2(c)), such L/C Participant shall pay to the Administrative Agent for the
account of the applicable Issuing Lender, upon demand, an amount equal to such
L/C Participant's Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.

   b.  If any amount required to be paid by any L/C Participant to or for the
account of an Issuing Lender pursuant to Section 5.4(a) in respect of any
unreimbursed portion of any payment made by an Issuing Lender with respect to
any Letter of Credit is paid within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Administrative Agent for
the account of such Issuing Lender on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the applicable Issuing
Lender, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any L/C Participant pursuant to Section 5.4(a) is
not made available by such L/C Participant within three Business Days after the
date such payment is due, the applicable Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the Adjusted Base Rate. A certificate of an
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

   c.  Whenever, at any time after an Issuing Lender has made payment with
respect to any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 5.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will cause the Administrative Agent to distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

5.5     Reimbursement Obligation of the Borrower.

The Borrower agrees to reimburse each Issuing Lender on the Business Day next
succeeding the Business Day on which such Issuing Lender notifies the Borrower
of the date and amount of a draft presented under any Letter of Credit with
respect to which payment has been made by such Issuing Lender (or any applicable
Issuing L/C Bank on behalf of such Issuing Lender) for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred in connection with such payment. Each such payment shall be made to the
applicable Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (i) until the Business Day next succeeding the
date of the relevant notice, Section 3.1(a)(i) and (ii) thereafter, Section
3.1(b).

Page 29

5.6     Obligations Absolute.

The Borrower's obligations under this Section 5 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower's Reimbursement
Obligations under Section 5.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender. The Borrower agrees that any action
taken or omitted by an Issuing Lender or an Issuing L/C Bank under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York, shall be binding on the Borrower and shall not result in any liability
of such Issuing Lender to the Borrower.

5.7     Letter of Credit Payments.

If any draft shall be presented for payment under any Letter of Credit, the
applicable Issuing Lender shall promptly notify the Administrative Agent and the
Borrower of the date and amount thereof. The responsibility of an Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit,
subject to Section 5.6.

5.8     Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 5, the provisions of
this Section 5 shall apply.

SECTION 6. CONDITIONS PRECEDENT

6.1     Closing Conditions.

The obligation of the Lenders to enter into the Credit Documents is subject to
satisfaction of the following conditions (in form and substance acceptable to
the Lenders) on or prior to the Closing Date.

Page 30

 

    a.  Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

    b.  Corporate Documents. Receipt by the Administrative Agent of the
following:

Charter Documents

. Copies of the articles of incorporation or other charter documents of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date.



Bylaws

. A copy of the bylaws of the Borrower certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.



Resolutions

. Copies of resolutions of the Board of Directors of the Borrower approving and
adopting the Credit Documents, the transactions contemplated herein and therein
and authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of the Borrower to be true and correct and in force and
effect as of the Closing Date.



Good Standing

. Copies of (a) certificates of good standing, existence or its equivalent,
certified as of a recent date by the appropriate Governmental Authorities of its
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing would have a Material Adverse Effect and
(b) to the extent available, a certificate indicating payment of all corporate
franchise taxes certified as of a recent date by the appropriate Governmental
Authorities of the Borrower's jurisdiction of incorporation and each other
jurisdiction from which the failure to pay such franchise taxes would have a
Material Adverse Effect.



    c.  Closing Certificate. Receipt by the Administrative Agent of a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit 6.1(c), executed by any Assistant Treasurer and the Secretary or any
Assistant Secretary of the Borrower, and attaching the documents referred to in
subsections 6.1(b).

    d.  (Intentionally Omitted).

    e.  Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented.

    f.  Opinion of Counsel. Receipt by the Administrative Agent of an opinion or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(f), from
McGuireWoods LLP, outside legal counsel to the Borrower.

Page 31

 

    g.  Financial Statements. Receipt and approval by the Administrative Agent
and the Lenders of the audited consolidated financial statements of the Borrower
dated as of December 31, 2003 and December 31, 2004 and the unaudited interim
consolidated financial statements of the Borrower for the periods ended March
31, 2005 and June 30, 2005.

    h.  Consents. Receipt by the Administrative Agent of a written
representation from the Borrower that (i) all governmental, shareholder and
third party consents (including Securities and Exchange Commission clearance)
and approvals necessary or, in the reasonable opinion of the Administrative
Agent, advisable in connection with the transactions contemplated hereby have
been received and are in full force and effect and (ii) no condition or
requirement of law exists which could reasonably be likely to restrain, prevent
or impose any material adverse condition on the transactions contemplated
hereby, and receipt by the Administrative Agent of copies of any required orders
of any regulatory authority approving the Borrower's execution, delivery and
performance of this Credit Agreement and the borrowings hereunder.

    i.  No Default; Representations and Warranties. As of the Closing Date (i)
there shall exist no Default or Event of Default and (ii) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects.

    j.  Material Adverse Effect. No event or condition shall have occurred since
the dates of the financial statements delivered pursuant to Section 6.1(g) above
that has or would be likely to have a Material Adverse Effect.

    k.  Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

The Administrative Agent shall provide written notice to the Borrower and the
Lenders upon the occurrence of the Effective Date (as defined in Section 12.15).

6.2    Conditions to Loans.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to the Borrower (including the initial
Loans to be made hereunder) or issue, renew or participate in any Letter of
Credit unless:

    a.  Request. The Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing or Application in conformance with all the terms
and conditions of this Credit Agreement.

    b. Representations and Warranties. The representations and warranties made
by the Borrower in or pursuant to the Credit Documents are true and correct in
all material respects at and as if made as of the date of the funding of the
Loans, issuance of any Letter of Credit or increase in Loan Commitment pursuant
to Section 2.5(b); provided, however, that the representation and warranty set
forth in clause (ii) of the second paragraph of Section 7.6 hereof need not be
true and correct as a condition to the making of any Loans or the issuance,
renewal or participations in any Letter of Credit made after the Closing Date.

Page 32

    c. No Default. On the date of the funding of the Loans, issuance of the
Letter of Credit or increase in Loan Commitment pursuant to Section 2.5(b), no
Default or Event of Default has occurred and is continuing or would be caused by
making the Loans or issuance of a Letter of Credit.

    d. Availability. Immediately after giving effect to the making of a Loan
(and the application of the proceeds thereof) or issuance of the Letter of
Credit, the sum of Loans outstanding and the L/C Obligations shall not exceed
the Loan Commitment.

The delivery of each Notice of Borrowing and Application shall constitute a
representation and warranty by the Borrower of the correctness of the matters
specified in subsections (b), (c), and (d) above.

SECTION 7. REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender that:

7.1    Organization and Good Standing.

The Borrower and each Material Subsidiary of the Borrower (other than any
Material Subsidiary that is not a corporation) (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) is duly qualified and in good standing as
a foreign corporation authorized to do business in every jurisdiction where the
failure to so qualify would have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted. Each Material
Subsidiary of the Borrower that is not a corporation (a) is a legal entity duly
organized, existing and in good standing under the laws of its jurisdiction of
organization, (b) is registered or qualified as an entity authorized to do
business in every jurisdiction where the failure to be so registered or
qualified would have a Material Adverse Effect and (c) has the requisite power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

7.2    Due Authorization.

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

7.3    No Conflicts.

Neither the execution and delivery of the Credit Documents nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its articles of incorporation or bylaws, (b) violate,
contravene or materially conflict with any law (including without limitation,
the 1935 Act), regulation (including, without limitation,

Page 33

Regulation U or Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (c) violate, contravene or materially conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which could have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

7.4    Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by the Borrower in connection with the
Borrower's execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made.

7.5    Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors' rights generally or by general equitable principles.

7.6    Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(g) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the date stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and, (ii) since June 30, 2005, there have occurred no changes or circumstances
which have had or would be reasonably expected to have a Material Adverse
Effect.

7.7    No Default.

Neither the Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect.

7.8    Indebtedness.

As of the Closing Date, the Borrower has no Indebtedness except as disclosed in
the financial statements referenced in Section 6.1(g) and on Schedule 7.8.

Page 34

7.9    Litigation.

Except as disclosed in the Borrower's Annual Report on Form 10-K for the year
ended December 31, 2004 and the Borrower's Quarterly Reports on Form 10-Q for
the quarters ended March 31, 2005 and June 30, 2005, there are no actions, suits
or legal, equitable, arbitration or administrative proceedings, pending or, to
the knowledge of the Borrower, threatened against the Borrower or a Material
Subsidiary of the Borrower in which there is a reasonable possibility of an
adverse decision which would have or would reasonably be expected to have a
Material Adverse Effect.

7.10   Taxes.

The Borrower and each Material Subsidiary of the Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes which are not yet delinquent or that are being contested in good faith and
by proper proceedings, and against which adequate reserves are being maintained
in accordance with GAAP. The Borrower is not aware of any proposed tax
assessments against it or any of its Material Subsidiaries.

7.11   Compliance with Law.

Except as disclosed in the Borrower's Annual Report on Form 10-K for the year
ended December 31, 2004 and the Borrower's Quarterly Reports for the quarters
ended March 31, 2005 and June 30, 2005, the Borrower and each Material
Subsidiary of the Borrower is in compliance with all laws, rules, regulations,
orders and decrees applicable to it, or to its properties, unless such failure
to comply would not have a Material Adverse Effect.

7.12   ERISA.

(a) No Reportable Event has occurred and is continuing with respect to any Plan;
(b) no Plan has an accumulated funding deficiency determined under Section 412
of the Code; (c) no proceedings have been instituted, or, to the knowledge of
the Borrower, planned to terminate any Plan; (d) neither the Borrower, nor any
member of a Controlled Group including the Borrower, nor any duly-appointed
administrator of a Plan has instituted or intends to institute proceedings to
withdraw from any Multiemployer Pension Plan (as defined in Section 3(37) of
ERISA); and (e) each Plan has been maintained and funded in all material
respects in accordance with its terms and with the provisions of ERISA
applicable thereto.

7.13   Use of Proceeds.

The proceeds of the Loans made to the Borrower hereunder will be used solely for
the purposes specified in Section 8.9.

Page 35

7.14   Government Regulation.

   a.  None of the proceeds of the Loans made to the Borrower hereunder will be
used for the purpose of purchasing or carrying any "margin stock" which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry "margin stock" or for any other purpose which
might constitute this transaction a "purpose credit" in violation of Regulation
U or Regulation X.

   b.  As of the Closing Date, each of the Borrower and Dominion Resources is a
registered "holding company" within the meaning of that term under the 1935 Act.
The issuance by the Borrower of the Loan Notes, its incurrence of the
Indebtedness contemplated by this Credit Agreement and the borrowing, repayment
and reborrowing of Loans and issuance and reimbursement of Letters of Credit
hereunder are permitted by the 1935 Act and require no authorization or approval
of any Governmental Authority other than such authorizations and approvals as
have already been duly obtained and are in full force and effect.

   c.  The Borrower is not an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company, nor is otherwise subject to regulation under said
Act.

7.15   Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

SECTION 8. AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans made to it, together with interest, fees and
all other obligations hereunder, have been paid in full and the Commitments and
all Letters of Credit hereunder shall have terminated:

8.1.    Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and each Lender:

    a.  Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a Form
10-K, as required to be filed with the Securities and Exchange Commission under
the Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte & Touche LLP or another
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with

Page 36

which such accountants concur) and shall not be limited as to the scope of the
audit or qualified in any respect.

    b.  Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Borrower, a Form 10-Q, as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial information to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of the
chief financial officer or treasurer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Borrower and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.

    c.  Officer's Certificate. At the time of delivery of the financial
statements provided for in Sections 8.1(a) and 8.1(b) above, a certificate of
the chief financial officer or treasurer of the Borrower, substantially in the
form of Exhibit 8.1(c), (i) demonstrating compliance with the financial covenant
contained in Section 8.11 by calculation thereof as of the end of each such
fiscal period and (ii) stating that no Default or Event of Default exists, or if
any such Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto.

    d.  Reports. Promptly upon transmission or receipt thereof, notice of any
filings and registrations of the Borrower with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
financial statements, proxy statements, notices and reports as Dominion
Resources shall send to its shareholders.

    e.  Notices. Upon the Borrower obtaining knowledge thereof, the Borrower
will give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Borrower
proposes to take with respect thereto, and (ii) the occurrence of any of the
following: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower or a Material Subsidiary of the
Borrower which, if adversely determined, is likely to have a Material Adverse
Effect, (B) the institution of any proceedings against the Borrower or a
Material Subsidiary of the Borrower with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, the violation
of which would likely have a Material Adverse Effect or (C) any notice or
determination concerning the imposition of any withdrawal liability by a
Multiemployer Plan against the Borrower or any of its ERISA Affiliates, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or the termination of any
Plan.

    f.  Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Borrower as the Administrative Agent or the Required Lenders may
reasonably request.

Page 37

8.2     Preservation of Existence and Franchises.

The Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its
existence, rights, franchises and authority; provided that nothing in this
Section 8.2 shall prevent any transaction otherwise permitted under Section 9.2
or Section 9.3 or any change in the form of organization (by merger or
otherwise) of any Material Subsidiary of the Borrower so long as such change
shall not have an adverse effect on the Borrower's ability to perform its
obligations hereunder.

8.3     Books and Records.

The Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4     Compliance with Law.

The Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect.

8.5     Payment of Taxes.

The Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent; provided, however, that the
Borrower shall not be required to pay any such tax, assessment, charge, levy, or
claim which is being contested in good faith by appropriate proceedings and as
to which adequate reserves therefor have been established in accordance with
GAAP.

8.6     Insurance.

The Borrower will at all times maintain in full force and effect insurance
(including worker's compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.

8.7     Performance of Obligations.

The Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
material agreements, indentures, mortgages, security agreements or other debt
instruments to which it is a party or by which it is bound.

Page 38

8.8     ERISA.

The Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) ("Pension Plans") and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. The Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect or (B) cause or permit to exist
any Reportable Event under ERISA or other event or condition which presents a
material risk of termination at the request of the PBGC if such termination
would have a Material Adverse Effect.

8.9     Use of Proceeds.

The Borrower intends that the facilities afforded by this Agreement will be used
primarily in the form of Letters of Credit, and secondarily, in the form of
Loans. The Letters of Credit issued hereunder and proceeds of the Loans made to
the Borrower hereunder may be used solely (a) to provide credit support for the
Borrower's commercial paper, (b) for working capital of the Borrower and its
Subsidiaries and (c) for other general corporate purposes.

8.10    Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of the Borrower, the Borrower will permit
representatives appointed by the Administrative Agent or any Lender, including,
without limitation, independent accountants, agents, attorneys, and appraisers
to visit and inspect the Borrower's property, including its books and records,
its accounts receivable and inventory, the Borrower's facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit any
Lender or the Administrative Agent or its representatives to investigate and
verify the accuracy of information provided to the Lenders and to discuss all
such matters with the officers, employees and representatives of the Borrower.

8.11    Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization for the Borrower shall
at all times be less than or equal to .65 to 1.00.

Page 39

SECTION 9. NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and all other
obligations hereunder, have been paid in full and the Commitments and all
Letters of Credit hereunder shall have terminated:

9.1     Nature of Business.

The Borrower will not alter the character of its business from that conducted as
of the Closing Date and activities reasonably related thereto and similar and
related businesses.

9.2     Consolidation and Merger.

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, both immediately prior
thereto and after giving effect thereto, no Default or Event of Default exists:

   a.  a Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower; provided that the Borrower shall be the continuing or surviving
entity; and

   b.  the Borrower may merge or consolidate with any other Person if either (i)
the Borrower shall be the continuing or surviving entity or (ii) the Borrower
shall not be the continuing or surviving entity and the entity so continuing or
surviving (A) is an entity organized and duly existing under the law of any
state of the United States and (B) executes and delivers to the Administrative
Agent and the Lenders an instrument in form satisfactory to the Required Lenders
pursuant to which it expressly assumes the Loans and all of the other
obligations of the Borrower under the Credit Documents and procures for the
Administrative Agent and each Lender an opinion in form satisfactory to the
Required Lenders and from counsel satisfactory to the Required Lenders in
respect of the due authorization, execution, delivery and enforceability of such
instrument and covering such other matters as the Required Lenders may
reasonably request.

9.3     Sale or Lease of Assets.

The Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired.

9.4     Limitation on Liens.

If the Borrower shall pledge, mortgage or hypothecate, or permit any Lien upon,
any property or assets at any time owned by the Borrower and by reason thereof
the Borrower would under the Indenture be obligated to cause the securities
outstanding under the Indenture as from time to time in effect to be secured by
such pledge, mortgage, hypothecation or other Lien,

Page 40

the Borrower shall concurrently make effective provision whereby the Loans and
Reimbursement Obligations outstanding hereunder will be equally and ratably
secured with any and all other indebtedness thereby secured.

9.5     Fiscal Year.

The Borrower will not change its fiscal year without prior notification to the
Lenders.

SECTION 10. EVENTS OF DEFAULT

10.1    Events of Default.

An Event of Default shall exist upon the occurrence and continuation of any of
the following specified events (each an "Event of Default"):

    a.   Payment. The Borrower shall:

default in the payment when due of any principal of any of the Loans or
Reimbursement Obligations, or shall fail to deliver to the Administrative Agent,
when due, any cash collateral required to be provided in accordance with
Sections 3.2(b) or 5.1(a); or

default, and such default shall continue for three or more days, in the payment
when due of any interest on the Loans, Reimbursement Obligations or of any fees
or other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

    b.  Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

    c.  Covenants. The Borrower shall:

default in the due performance or observance of any term, covenant or agreement
contained in Sections 8.2, 8.9, 8.11 or 9.1 through 9.5, inclusive; or

default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b), (c) or (e) and such default shall
continue unremedied for a period of five Business Days after the earlier of an
officer of the Borrower becoming aware of such default or notice thereof given
by the Administrative Agent; or

default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b), (c)(i),

Page 41

or (c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of an officer of the Borrower becoming aware of
such default or notice thereof given by the Administrative Agent.

   d.  Credit Documents. Any Credit Document shall fail to be in full force and
effect or shall fail to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.

   e.   Bankruptcy, etc. The occurrence of any of the following: (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or a Material Subsidiary of the
Borrower in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or a Material Subsidiary of the Borrower or for any substantial part of its
property or ordering the winding up or liquidation of its affairs; or (ii) an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect is commenced against the Borrower or a Material
Subsidiary of the Borrower and such petition remains unstayed and in effect for
a period of 60 consecutive days; or (iii) the Borrower or a Material Subsidiary
of the Borrower shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) the Borrower or a Material Subsidiary of the
Borrower shall admit in writing its inability to pay its debts generally as they
become due or any action shall be taken by such Person in furtherance of any of
the aforesaid purposes.

   f.   Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) of the Borrower or a
Material Subsidiary of the Borrower in a principal amount in excess of
$25,000,000, (i) the Borrower or a Material Subsidiary of the Borrower shall (A)
default in any payment (beyond the applicable grace period with respect thereto,
if any) with respect to any such Indebtedness, or (B) default (after giving
effect to any applicable grace period) in the observance or performance of any
covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause any
such Indebtedness to become due prior to its stated maturity; or (ii) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment, prior to the stated maturity
thereof; or (iii) any such Indebtedness matures and is not paid at maturity.

   g.   Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or a Material Subsidiary of the Borrower involving a
liability of $25,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided

Page 42

by a carrier who has acknowledged coverage) and such judgments, orders or
decrees shall continue unsatisfied, undischarged and unstayed for a period
ending on the first to occur of (i) the last day on which such judgment, order
or decree becomes final and unappealable and, where applicable, with the status
of a judicial lien and (ii) 30 days.

   h.   ERISA. (i) The Borrower, a Material Subsidiary of the Borrower or any
member of the Controlled Group including the Borrower shall fail to pay when due
an amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Plan or Plans of the Borrower which in the aggregate have unfunded
liabilities in excess of $25,000,000 (individually and collectively, a "Material
Plan") shall be filed under Title IV of ERISA by the Borrower or any member of
the Controlled Group including the Borrower, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan of the Borrower; or (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of the Borrower must be terminated; or (v)
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the Controlled
Group including the Borrower to incur a current payment obligation in excess of
$25,000,000.

   i.   Change of Control. The occurrence of any Change of Control.

10.2   Acceleration; Remedies.

   a.  Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
or cured to the satisfaction of the Required Lenders, the Administrative Agent
may with the consent of the Required Lenders, and shall, upon the request and
direction of the Required Lenders, by written notice to the Borrower take any of
the following actions without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrower, except as
otherwise specifically provided for herein:

Termination of Commitments

. Declare the Commitments terminated whereupon the Commitments shall be
immediately terminated.



Acceleration of Loans

. Declare the unpaid principal of and any accrued interest on the Loans, and any
and all other indebtedness or obligations of any and every kind (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) owing by the Borrower to any of the Lenders or the Administrative
Agent hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.



Page 43

Enforcement of Rights

. Enforce any and all rights and interests created and existing under the Credit
Documents, including, without limitation, all rights of set-off, as against the
Borrower.



   b.   Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other indebtedness or obligations (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) owing by the
Borrower to the Lenders and the Administrative Agent hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders.

   c.   With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this Section 10.2, the Borrower shall at such time deposit in a cash collateral
account established with the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Credit Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Credit Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).

10.3   Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys' fees) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Lenders under the Credit Documents and any protective advances
made by the Administrative Agent or any of the Lenders, pro rata as set forth
below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders, pro rata
as set forth below;

Page 44

FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses "FIRST" through "FOURTH"
above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on each Lender's Commitment Percentages) of amounts
available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1   Appointment.

Each Lender hereby designates and appoints LCPI as administrative agent of such
Lender to act as specified herein and the other Credit Documents, and each such
Lender hereby authorizes the Administrative Agent, as the agent for such Lender,
to take such action on its behalf under the provisions of this Credit Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated by the terms hereof and of the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Administrative Agent. The provisions of this Section are solely for
the benefit of the Administrative Agent and the Lenders and the Borrower shall
not have any rights as a third party beneficiary of the provisions hereof. In
performing its functions and duties under this Credit Agreement and the other
Credit Documents, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower.

11.2   Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Page 45

11.3   Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person's own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower contained herein or in any of the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrower in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Borrower. The Administrative Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders.

11.4   Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent in accordance with Section 12.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 12.6, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 12.6, all

Page 46

the Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

11.5   Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a "notice of default." In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders (or, to the extent specifically provided in Section 12.6, all the
Lenders).

11.6   Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and made its own decision to make its Loans and other extension of credit
hereunder and enter into this Credit Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Credit Agreement, and to
make such investigation as it deems necessary to inform itself as to the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrower. Except for (i) delivery of the
Credit Documents and (ii) notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, assets, property, financial or other conditions, prospects or
creditworthiness of the Borrower which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

11.7   Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to its Loan Commitment
(as in effect at the time indemnification is sought hereunder), from and against
any and all liabilities, obligations, losses,

Page 47

damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder and under the other Credit Documents.

11.8   Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, issue to or
participate in Letters of Credit by, accept deposits from and generally engage
in any kind of business with the Borrower as though the Administrative Agent
were not Administrative Agent hereunder. With respect to the Loans made by it,
the Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though they were not
Administrative Agent, and the terms "Lender" and "Lenders" shall include the
Administrative Agent in its individual capacity.

11.9   Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the notice of
resignation, then the retiring Administrative Agent shall select a successor
Administrative Agent provided such successor is an Eligible Assignee (or if no
Eligible Assignee shall have been so appointed by the retiring Administrative
Agent and shall have accepted such appointment, then the retiring Administrative
Agent's resignation shall nonetheless become effective and the Required Lenders
shall perform all obligations of the retiring Administrative Agent until such
time, if any, as a successor Administrative Agent shall have been so appointed
and shall have accepted such appointment as provided for above). Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent, as appropriate, under
this Credit Agreement and the other Credit Documents and the provisions of this
Section 11.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Credit Agreement.

Page 48

SECTION 12. MISCELLANEOUS

12.1   Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device), (c)
the Business Day following the day on which the same has been delivered prepaid
(or pursuant to an invoice arrangement) to a reputable national overnight air
courier service, or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case to
the respective parties at the address or telecopy numbers set forth on Schedule
12.1, or at such other address as such party may specify by written notice to
the other parties hereto.

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

12.2   Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by the Borrower and the commencement of remedies
described in Section 10.2, each Lender is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of which rights being hereby expressly waived), to set-off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Lender (including, without limitation
branches, agencies or Affiliates of such Lender wherever located) to or for the
credit or the account of the Borrower against obligations and liabilities of the
Borrower to the Lenders hereunder, under the Loan Notes, the other Credit
Documents or otherwise, irrespective of whether the Administrative Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default even though such charge is made or entered on the books
of such Lender subsequent thereto. The Borrower hereby agrees that any Person
purchasing a participation in the Loans and Commitments to it hereunder pursuant
to Section 12.3(c) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a "Benefitted Lender")
shall receive any payment of all or part of the obligations owing to it by the
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise),

Page 49

in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the obligations owing to such other Lender
by the Borrower under this Credit Agreement, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

12.3     Benefit of Agreement.

   a.   Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests (except as permitted by Section 9.2) without prior written consent
of the Lenders; and provided further that the rights of each Lender to transfer,
assign or grant participations in its rights and/or obligations hereunder shall
be limited as set forth in this Section 12.3.

   b.   Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Loan Notes, and its Commitment); provided, however,
that:

each such assignment shall be to an Eligible Assignee;

each of (A) the Administrative Agent and (B) the Issuing Lenders, shall have
provided their written consent (not to be unreasonably withheld);

subject to the definition of "Eligible Assignee", the Borrower shall have
provided its written consent (not to be unreasonably withheld) which consent
shall not be required during the existence of a Default or Event of Default;

any such partial assignment shall be in an amount at least equal to $10,000,000
(or, if less, the remaining amount of the Commitment being assigned by such
Lender) or an integral multiple of $5,000,000 in excess thereof;

each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Loan Notes; and

the parties to such assignment shall execute and deliver to the Administrative
Agent for its acceptance an Assignment Agreement in substantially the form of
Exhibit 12.3, together with a processing fee from the assignor of $4,000.

Page 50

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Loan Notes are issued to the assignee. If
the assignee is not incorporated under the laws of the United States of America
or a State thereof, it shall deliver to the Borrower and the Administrative
Agent certification as to exemption from deduction or withholding of taxes in
accordance with Section 4.4.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee; (B)
except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (D) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(F) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank in accordance with applicable law.

Page 51

   c.   Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time by the
Borrower (collectively, the "Register"). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

   d.   Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Loan Note subject to such assignment and
payment of the processing fee, the Administrative Agent shall, if such
Assignment Agreement has been completed and is in substantially the form of
Exhibit 12.3, (i) accept such assignment agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
parties thereto.

   e.   Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender's interests and obligations
hereunder; provided that (i) such selling Lender shall remain a "Lender" for all
purposes under this Credit Agreement (such selling Lender's obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or fees in
respect of any Loans or other extensions of credit in which the participant is
participating, or (B) postpone the date fixed for any payment of principal
(including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in respect of any Loans or other extensions of
credit in which the participant is participating, (iii) sub-participations by
the participant (except to an Affiliate, parent company or Affiliate of a parent
company of the participant) shall be permitted with the consent of the Borrower
(which, in each case, shall not be unreasonably withheld or delayed and shall
not be required during the existence of a Default or Event of Default), and (iv)
any such participations shall be in a minimum aggregate amount of $10,000,000 of
the Loan Commitment and in integral multiples of $2,500,000 in excess thereof.
In the case of any such participation, the participant shall not have any rights
under this Credit Agreement or the other Credit Documents (the participant's
rights against the selling Lender in respect of such participation to be those
set forth in the participation agreement with such Lender creating such
participation) and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation; provided, however,
that such participant shall be entitled to receive additional amounts under
Section 4 to the same extent that the Lender from which such participant
acquired its participation would be entitled to the benefit of such cost
protection provisions.

   f.   Payments. No Eligible Assignee, participant or other transferee of any
Lender's rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower's written consent.

Page 52

   g.   Nonrestricted Assignments. Notwithstanding any other provision set forth
in this Credit Agreement, any Lender may at any time assign and pledge all or
any portion of its Loans and its Loan Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any operating circular issued
by such Federal Reserve Bank. No such assignment shall release the assigning
Lender from its obligations hereunder.

   h.   Information. Any Lender may furnish any information concerning the
Borrower or any of its Subsidiaries in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants) who is notified of the confidential nature of the information and
agrees to use its reasonable best efforts to keep confidential all non-public
information from time to time supplied to it.

12.4   No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

12.5   Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of outside
legal counsel to the Administrative Agent) and any amendment, waiver or consent
relating hereto and thereto including, but not limited to, any such amendments,
waivers or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by the Borrower under this Credit
Agreement and (ii) of the Administrative Agent and the Lenders in connection
with enforcement of the Credit Documents and the documents and instruments
referred to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of outside counsel for the
Administrative Agent and each of the Lenders) against the Borrower; and (b)
indemnify the Administrative Agent and each Lender and its Affiliates, their
respective officers, directors, employees, representatives, and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender and its
Affiliates is a party thereto) related to the entering into and/or performance
of any Credit Document or the use of proceeds of

Page 53

any Loans (including other extensions of credit) hereunder or the consummation
of any other transactions contemplated in any Credit Document by the Borrower,
including, without limitation, the reasonable fees and disbursements of outside
counsel incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified).

12.6   Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower; provided that no such
amendment, change, waiver, discharge or termination shall without the consent of
each Lender affected thereby:

extend the Maturity Date;

reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) with respect to any Loan or fees hereunder;

reduce or forgive the principal amount of any Loan;

extend the Commitment of a Lender beyond the Maturity Date or increase the
Commitment of a Lender over the amount thereof in effect (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

release the Borrower from its obligations under the Credit Documents or consent
to the transfer or assignment of such obligations;

amend, modify or waive any provision of this Section or Section 3.3, 3.6, 3.8,
10.1(a), 11.7, 12.2, 12.3 or 12.5;

reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

release all or substantially all of any cash collateral while any Letters of
Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, no provisions of (a) Section 11 may be amended or
modified without the consent of the Administrative Agent and (b) Section 5 may
be amended or modified without the consent of each Issuing Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans and each
Lender acknowledges that the provisions of

Page 54

Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein.

12.7   Counterparts; Telecopy.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.

12.8   Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9   Defaulting Lender.

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Credit Documents shall apply to such Defaulting Lender.

12.10  Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

12.11  GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower irrevocably consents to the service of process out of any competent
court in any action or proceeding brought in connection with this Credit
Agreement by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address for notices pursuant to Section 12.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law.

Page 55

12.12  WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13  Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14  Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15  Binding Effect.

This Credit Agreement shall become effective at such time (the "Effective Date")
when all of the conditions set forth in Section 6.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by the
Borrower and the Administrative Agent, and the Administrative Agent shall have
received copies (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns.

12.16  Submission to Jurisdiction.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement against the
Borrower or its properties in the courts of any jurisdiction. The Borrower
hereby irrevocably and

Page 56

unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Credit
Agreement in any court referred to above. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Borrower also hereby irrevocably and unconditionally waives any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

12.17  Confidentiality.

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by the Borrower pursuant to this Credit
Agreement that is designated by the Borrower as confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any of its Affiliates, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Assignee or participant
or pledgee, (c) to its employees, directors, agents, attorneys and accountants
or those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
requirement of law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender's investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Credit Document.

12.18  Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPV"),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrower, the option to fund all or any part of any
Loan that such Granting Lender would otherwise be obligated to fund pursuant to
this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrower, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Loan Commitment of the Granting Lender to the same
extent that, and as if, such Loan were funded by such Granting Lender.As to any
Loans or portion thereof made by it, each SPV shall have all the rights that its
applicable Granting Lender making such Loans or portion thereof would have had
under this Credit Agreement; provided, however, that each SPV shall have granted
to its Granting

Page 57

Lender an irrevocable power of attorney, to deliver and receive all
communications and notices under this Credit Agreement (and any related
documents) and to exercise on such SPV's behalf, all of such SPV's voting rights
under this Credit Agreement. No additional Loan Note shall be required to
evidence the Loans or portion thereof made by an SPV; and the related Granting
Lender shall be deemed to hold its Loan Note as agent for such SPV to the extent
of the Loans or portion thereof funded by such SPV. In addition, any payments
for the account of any SPV shall be paid to its Granting Lender as agent for
such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.18 may not be amended without the written consent of any
Granting Lender affected thereby.

12.19  USA Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the "Act")), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

[Remainder of Page Intentionally Blank] 

 

WITNESS the following signatures.



CONSOLIDATED NATURAL GAS COMPANY

 

By:    /s/ James P. Carney                     

Name:     James P. Carney                    

Title:        Assistant Treasurer                







LEHMAN BROTHERS HOLDINGS INC.

, as
Issuing Lender

 

By:    /s/ Gregory L. Smith                   

Name:     Gregory L. Smith                  

Title:        Managing Director                







LEHMAN COMMERCIAL PAPER INC.

, as
Lender

 

By:    /s/ Gregory L. Smith                 

Name:     Gregory L. Smith                 

Title:        Managing Director               







LEHMAN COMMERCIAL PAPER INC.

, as
Administrative Agent

 

By:    /s/ Gregory L. Smith                    

Name:     Gregory L. Smith                    

Title:        Managing Director                 



